Title: To George Washington from Samuel Purviance, Jr., 13 July 1779
From: Purviance, Samuel Jr.
To: Washington, George


        
          Sir
          Baltimore July 13th 1779
        
        I hope you will be so kind as to excuse my troubling your Excellency for information on a Subject with which I apprehend you are much better acquainted than any other Person I coud apply to.
        The Case is this, I have had an Offer of Eleven Thousand Acres of Land part of those allotted to you & the Officers & Soldiers who fought under you at the Meadows in 1754, and which I have thoughts of purchasing: but know not any Person here who can satisfy me concerning the Quality of the Lands—As I have understood that Your Excellency attended the Survey of those Lands when run out for the Officers, I doubt not you can give me perfect Information concerning their Quality & Situation, as well as the Validity of the Grants. The Tracts I refer to, are One of 5000 Acres adjoining Lands of General Lewis near the Mouth of the great Kanaway, & 6000 Acres situated above Lands of Captn Hogg & Mr Waggoner & adjoining Lands belonging to You—Those Two Tracts are said to have been surveyed for Coll Meuse, and by him sold to Coll Thruston & by Coll Thruston to Coll Nevill. If the Patents are not already Issued for those Lands, do You apprehend there will be any doubt of obtaining them, or of those Grants being invalidated?
        As I know your time is engaged with so many Public Concerns of Importance, Doctor McHenry is so obliging as to promise he will communicate to me such Information as You can give me on this Subject, which will greatly oblige Your Excellencys Most hble Servt
        
          Saml Purviance Junr
        
      